Case 1:20-cv-00886-RMB-SAK Document 43 Filed 07/27/21 Page 1 of 5 PageID: 255

                                                                                      [Docket No. 23]


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                      CAMDEN VICINAGE


     THERESA TRIOLA,

                     Plaintiff
                                                              No. 20-886 (RMB/SAK)
             v.

     AFSCME NEW JERSEY COUNCIL 63,                                    OPINION
     et al.,

                     Defendants.


APPEARANCES:

David R. Castellani
Castellani Law Firm, LLC
450 Tilton Road
Suite 245
Northfield, NJ 08225
       On Behalf of Plaintiff

Paul L. Kleinbaum
Zazzali, Fagella, Nowak, Kleinbaum & Friedman, PC
570 Broad Street - Suite 1402
Newark, NJ 07102
       On behalf of Defendants

          RENÉE MARIE BUMB, United States District Judge

          This matter comes before the Court upon Plaintiff Theresa Triola’s (“Plaintiff”)

Motion for Reconsideration. [Docket No. 23.] On December 11, 2020, the Court granted

Defendants AFSCME New Jersey Council 63’s (“AFSCME”), Steve Tully’s (“Tully”), and

Debbie Parks’s (“Parks”) (collectively “Defendants”)1 Partial Motion to Dismiss. [Docket

Nos. 21 and 22]. In that Order [Docket No. 22], the Court dismissed Counts Two and Three


1
    Defendant AFSCME New Jersey Staff Association (ANJSA) is not a party to Count Two of the Complaint.
Case 1:20-cv-00886-RMB-SAK Document 43 Filed 07/27/21 Page 2 of 5 PageID: 256




in their entirety and dismissed Count One as to Defendants Parks and Tully. [Id.] Plaintiff

now seeks reconsideration of the Court’s Order on Count Two only. For the reasons set

forth herein, Plaintiff’s Motion for Reconsideration will be denied.

I.      FACTUAL BACKGROUND

        The Court previously detailed the factual background of this dispute in its Opinion

concerning Defendants’ Motion to Dismiss. [See Docket No. 21]. It will now address only

the facts relevant to Plaintiff’s current motion.

        Plaintiff argues that her suspension and termination from her job constitutes a

violation of public policy pursuant to Pierce v. Ortho Pharm. Corp., 84 N.J. 58 (1980).

[Docket No. 1, at 10 ¶ 4.] More specifically, Plaintiff contends that Defendants suspended2

and terminated her employment in retaliation for her actions in representing public

employee union members in collectively bargaining, filing grievances, and otherwise

exercising their right to union representation. [Docket No. 1, at 10 ¶ 2.] This, Plaintiff

claims, violates public policy as stated in the New Jersey Constitution and other laws. [Id.]

        The Court dismissed this Count. [Docket Nos. 21 and 22.] It found that Plaintiff

failed to sufficiently allege that Defendants acted “contrary to a clear mandate of policy”

when they suspended and terminated her. [Docket No. 21, at 7-8.] Plaintiff’s instant motion

asks the Court to reconsider her Pierce Claim, and she contends that the Court overlooked

clear public policy related to her termination. [Docket No. 23.]




2
 Pierce claims have historically been limited to wrongful termination of an employee against public policy,
and Plaintiff has not presented an argument that a Pierce claim can be asserted for other less severe
disciplinary actions such as suspension. See Pierce, 84 N.J. 58. The Court will not reach this issue, because
regardless of its resolution Plaintiff has failed to allege that either her suspension or termination were in
violation of public policy.

                                                            2
Case 1:20-cv-00886-RMB-SAK Document 43 Filed 07/27/21 Page 3 of 5 PageID: 257




II.    LEGAL STANDARD

       In the District of New Jersey, motions for reconsideration are governed by Local

Civil Rule 7.1(i), which provides:

       Unless otherwise provided by statute or rule (such as Fed. R. Civ. P. 50, 52
       and 59), a motion for reconsideration shall be served and filed within 14 days
       after the entry of the order or judgment on the original motion by the Judge
       or Magistrate Judge. A brief setting forth concisely the matter or controlling
       decisions which the party believes the Judge or Magistrate Judge has
       overlooked shall be filed with the Notice of Motion.

       The purpose of a motion for reconsideration is to present newly discovered evidence

or to correct manifest errors of law or fact. Howard Hess Dental Labs. Inc. v. Dentsply

Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max’s Seafood Café v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999) (quoting Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d

Cir. 1985)). Accordingly, the party seeking reconsideration must show at least one of the

following grounds: “(1) an intervening change in the controlling law; (2) the availability of

new evidence that was not available when the court granted the motion . . . ; or (3) the need

to correct a clear error of law or fact or to prevent manifest injustice.” Id. Here, Plaintiff

argues that reconsideration is warranted under the third prong, because the Court

overlooked a relevant precedential decision in granting the Motion to Dismiss. [Docket No.

23.]

III.   DISCUSSION

       As noted above, Plaintiff’s motion concerns only her Pierce claim. The Court

dismissed this Count after finding that Plaintiff failed to identify any clear mandate of public

policy that Defendants violated in suspending and terminating her. Now, Plaintiff argues

that the Court erred in dismissing her Pierce claim because it overlooked the precedential

decision Radwan v. Beecham Labs., a Div. of Beecham, Inc., 850 F.2d 147 (3d Cir. 1988).

                                                    3
Case 1:20-cv-00886-RMB-SAK Document 43 Filed 07/27/21 Page 4 of 5 PageID: 258




Specifically, Plaintiff contends that, in Radwan, the Third Circuit held that N.J. Const. art.

1 § 19 guarantees “employees in private employment the right to organize and bargain

collectively” and that this constitutional right is “a prime expression of public policy.”

[Docket No. 23-3, at 7 (quoting Radwan, 850 F.2d at 151-52).]

       Plaintiff is correct that the New Jersey Constitution guarantees a right of employees

to organize and bargain collectively, and that this right, as expressed in the state

constitution, is a prime expression of public policy. Radwan, 850 F.2d at 151-52. But

Plaintiff has not alleged that Defendants terminated her employment for exercising these

rights. Instead, Plaintiff solely alleges that she was suspended for insubordination and

unsatisfactory job performance. [Docket No. 1, at 4-5 ¶ 18.] Specifically, Plaintiff explains

that her suspension stemmed from her supervisors’ dissatisfaction with how she scheduled a

job action on behalf of union members that AFSCME represented, and that she was

terminated because she circumvented AFSCME’s grievance policy by contacting AFSCME

board members directly. [Docket No. 1, at 5-6 ¶ 20-23]. Thus, Plaintiff’s own Complaint

asserts that Defendants suspended and terminated her employment due to her

insubordination and poor job performance, and not to interfere with her, or another’s, right

to organize and bargain collectively.

       Moreover, that Plaintiff was an employee of a union does not mean that every action

she performed is constitutionally protected. Plaintiff’s work in scheduling a job action for

AFSCME members was not related to her right to unionize and bargain collectively, but

was simply Plaintiff performing job functions as an employee. Likewise, she does not allege

that she was asked to interfere in another union member’s right to do the same, as was

alleged in Radwan. Indeed, Plaintiff is conflating the fact that her employment involved


                                                   4
Case 1:20-cv-00886-RMB-SAK Document 43 Filed 07/27/21 Page 5 of 5 PageID: 259




representing union members with her own right to unionize and collectively bargain. In its

earlier decision, the Court noted that “Plaintiff has failed to state any violation of a clear

mandate of public policy that applies to her.” [Docket No. 21, at 8.] By this, the Court

meant that Plaintiff failed to allege that she was terminated for participating in union

activity, and that she failed to identify a violation of clear public policy that applies to her.

Plaintiff also failed to allege that she was terminated in retaliation for her refusal to violate

the rights of others, as was the case in Radwan. This holding was, and remains, consistent

with Radwan and all other precedential cases.3

IV.     CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion for Reconsideration is denied. An

accompanying Order shall issue.


Date: July 27, 2021                                          s/ Renée Marie Bumb
                                                             RENÉE MARIE BUMB
                                                             United States District Judge




3
 Although the Court did not explicitly cite Radwan in its earlier Opinion, the Court did consider this case in
reviewing Plaintiff’s brief in opposition, and citation was not required. See, e.g., Hackensack Riverkeeper, Inc.
v. Del. Otsego Corp., 2007 WL 1749963 (D.N.J. June 15, 2007) (stating that a court need not explicitly cite,
reference, or analyze a case to have considered it.).

                                                            5
